Citation Nr: 0202202	
Decision Date: 03/07/02    Archive Date: 03/15/02	

DOCKET NO.  98-10 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Timeliness of the substantive appeal as to the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

2.  Timeliness of the substantive appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July to September 1945 
and from January 1951 to May 1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded the appeal in November 2000.


FINDINGS OF FACT

1.  In a decision in January 1998 the RO held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for diabetes mellitus and 
notified the veteran of the adverse decision and his 
appellate rights by official letter dated January 28, 1998.

2.  Following receipt of a notice of disagreement in April 
1998, and issuance of a statement of the case in May 1998, 
the VA did not receive a substantive appeal until August 
2000.

3.  In a decision in April 1998, the RO denied entitlement to 
TDIU and notified the veteran of the adverse decision, and 
his appellate rights, by official letter dated May 4, 1998.

4.  Following receipt of a notice of disagreement in July 
1998, and issuance of a statement of the case on July 28, 
1998, the VA did not receive a substantive appeal until 
August 2000.


CONCLUSIONS OF LAW

1.  The criteria for a timely substantive appeal of a January 
1998 decision holding that new material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7105(d)(3) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.302(b) (2001).

2.  The criteria for a timely substantive appeal of an April 
1998 decision denying entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7105 (d)(3) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VA's duty to assist claimants has 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001); 38 C.F.R. §§  3.102, 3.159 (2001).  The Board's 
November 2000 remand advised the veteran and his 
representative regarding the timely filing of substantive 
appeals as well as the evidence of record that was being 
considered in determining whether the veteran had filed 
timely substantive appeals of the denials of entitlement to 
TDIU and whether new material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.  An August 2001 
supplemental statement of the case reflects that the RO also 
reviewed this matter and concluded that the veteran's 
substantive appeals are not timely.  The supplemental 
statement of the case again advised the veteran and his 
representative of the evidence considered and the governing 
legal criteria.  The veteran has indicated that he does not 
desire to have a personal hearing and his representative has 
presented written argument on the matter under consideration.  
Therefore, the VCAA has been complied with and the Board 
concludes that it may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2001).

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet.App. 9, 17 (1993); Chuevas v. 
Principi, 3 Vet.App. 542, 546 (1992).  (Where a claimant did 
not perfect an appeal by timely filing a substantive appeal, 
the RO rating decision became final.)  By regulation, this 
formal appeal must consist of either "a properly completed VA 
Form 1-9, ...or correspondence containing the necessary 
information."  38 C.F.R. § 20.202 (2001).  A properly 
completed VA form includes the signature of the claimant, his 
representative or his guardian.  See Fleshman v. West, 138 F. 
3d. 1429 (Fed. Cir. 1998), Cert. denied 119 S. Ct. 371 
(1999).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
SOC, and to formulate and present specific arguments relating 
to errors of fact or law made by the RO.  38 U.S.C.A. § 
7105(d)(3); Roy at 555.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing a substantive appeal.  38 C.F.R. 
§ 20.303 (2001).

An April 1998 RO decision denied entitlement to TDIU.  The 
veteran was notified of this action by official letter dated 
May 4, 1998.  On July 4, the veteran's representative 
submitted a statement indicating that the veteran's VA Form 9 
was attached and that the veteran wished to appeal the 
unemployability decision.  The VA Form 9, received July 14, 
1998, indicates that the veteran desired to appeal the denial 
of entitlement to TDIU.

A statement of the case was issued on July 20, 1998, 
addressing the issue of the denial of entitlement to TDIU.  
On October 21, 1998, the veteran's representative submitted a 
statement, with an attached statement from the veteran, 
indicating that the veteran would be unable to attend a 
hearing because of medical problems.  In August 2000 the 
veteran's representative submitted VA Form 646, presenting 
argument as to why the veteran was entitled to TDIU.  

The 60-day period for the filing of the substantive appeal 
following the issuance of the statement of the case expired 
60 days after July 20, 1998.  The one-year period did not 
expire until one year after the notification dated May 4, 
1998.  Thus, the veteran was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within one year following May 4, 1998.  
However, no further statements or submissions, pertaining to 
the veteran's TDIU claim, were received by the VA, following 
the issuance of the statement of the case, within the 
remainder of the one-year period.  

The statements received within the one-year period, following 
May 4, 1998, indicated that the veteran no longer wanted a 
hearing before a member of the Board, but the TDIU claim was 
not mentioned and the next correspondence from the veteran, 
concerning the TDIU claim, was the written statement from the 
veteran's representative consisting of the VA Form 646.  This 
was received in August 2000, well after the expiration of the 
one-year period.  

In January 1998, the RO held that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for diabetes mellitus.  The veteran was 
notified of that decision by official letter dated 
January 28, 1998.  In April 1998 the veteran's representative 
submitted a statement, together with a written statement of 
the veteran, indicating that the veteran was disagreeing with 
the decision that service connection could not be established 
for his diabetes mellitus.

A statement of the case was issued on May 4, 1998, addressing 
the decision denying reopening of the claim of entitlement to 
service connection for diabetes mellitus on the basis that 
new and material evidence had not been submitted.  He was 
notified that the matter could not be prepared for appellate 
consideration unless he submitted a substantive appeal, or a 
request for an extension of time for filing a substantive 
appeal, within 60 days or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.

The one-year period did not expire until one year after 
January 28, 1998, whereas the 60-day period expired 60 days 
after the issuance of the statement of the case on May 4, 
1998.  Thus, the veteran was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within one year of January 28, 1998.  
However, no further statements or submissions pertaining to 
the veteran's diabetes mellitus claim were thereafter 
received by VA within the remainder of the one-year period 
following the issuance of the statement of the case on May 4, 
1998.  As noted above, correspondence pertaining to the 
veteran's decision to withdraw a hearing request was 
received.  However, it did not mentioned the diabetes 
mellitus claim.  The next correspondence from the veteran 
concerning the diabetes mellitus claim was the August 2000 
written statement from the veteran's representative, VA 
Form 646, received well after the expiration of the one-year 
period.  

The veteran's representative has argued that the VA Form 9, 
received on July 14, 1998, was a substantive appeal with 
respect to the denial of whether new material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for diabetes mellitus.  It is argued 
that on this form the veteran checked the block indicating 
that he wanted to appeal all of the issues listed on the 
statement of the case and any supplemental statements of the 
case that my local VA sent to me.  This form was received 
after the issuance of the May 1998, statement of the case.  
However, this form was also received after the issuance of 
notification to the veteran that is claim of entitlement to 
TDIU had been denied.  This VA Form 9 was received from the 
veteran's representative.  The veteran's representative's 
cover letter reflects that the veteran indicates on his Form 
9 that he desired "to appeal the unemployability decision."  
Also submitted was VA Form 21-8940, a formal application for 
increased compensation based on unemployability.  The VA 
Form 9, signed by the veteran, specifically indicates that 
the veteran "would like to appeal the unemployability 
decision[.]"  

In light of the clear language contained in the cover letter 
accompanying the VA Form 9, received July 14, 1998, as well 
as the clear language contained in that form, the Board 
concludes that the preponderance of the evidence is against 
the finding that the VA Form 9, received on July 14, 1998, 
addressed the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for diabetes mellitus.  The Board bases this 
conclusion on the reasoning that greater probative weight is 
assigned to the clear written language contained in the VA 
Form 9, signed by the veteran, and the clear language 
contained in the cover letter prepared by the veteran's 
representative, than is assigned to the box that is checked 
in block 9.

On the basis of the above analysis a preponderance of the 
evidence is against a finding that timely substantive appeals 
were received from the April and January 1998 RO decisions 
denying entitlement to TDIU and the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.


ORDER

A timely substantive appeal of the decision denying 
entitlement to TDIU was not timely filed and the appeal of 
this issue is denied.

A timely substantive appeal of a decision holding that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus was not timely filed and the appeal of this issue is 
denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

